Citation Nr: 1741676	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-15 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from October 2002 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for a hiatal hernia and assigned a noncompensable evaluation, effective March 20, 2009, the date after discharge.

By a March 2013 rating decision, the RO amended the disability description to include GERD and increased the disability rating to 10 percent, effective March 20, 2009. As previously noted, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition. AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Veteran testified at a Board hearing at the local RO before the undersigned Veterans Law Judge in September 2014. A transcript of the hearing has been associated with claims file.


FINDING OF FACT

The Veteran's GERD has not resulted in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain that is productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for GERD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7346 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that neither the Veteran nor his representative has alleged any deficiency in VA's duty to notify or assist. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

GERD

DC 7346 provides that hiatal hernia is rated on the basis of symptoms such as recurrent epigastric distress with dysphagia, pyrosis, and regurgitation or, in more severe situations, vomiting, hematemesis, melena, or material weight loss. 
38 C.F.R. § 4.114. As these are the same manifestations or potential manifestations produced by the Veteran's GERD, the Board finds that it remains appropriate to rate this disability under DC 7346. 

Under DC 7346, a maximum 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 
38 C.F.R. § 4.114, DC 7346. A 30 percent rating is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. Id. A 10 percent rating is assignable when there are two or more symptoms for the 30 percent rating of less severity. Id.

As noted above, a September 2009 rating decision granted service connection for a hiatal hernia and assigned a noncompensable evaluation, effective March 20, 2009, the date after discharge. Then, by a March 2013 rating decision, the RO amended the disability description to include GERD and increased the disability rating to 10 percent, effective March 20, 2009. The Veteran's disability is currently rated under DC 7346 based on findings that the Veteran demonstrated chronic problems with reflux and heartburn in service and the same symptoms continued in varying degrees of severity to present. 

The Veteran was afforded a VA examination in March 2009. On examination, the Veteran reported dysphagia, heartburn, epigastric pain, reflux and regurgitation of stomach contents, as well as nausea and vomiting. He had no scapular pain, arm pain, hematemesis or passing of black-tarry stools. He reported his symptoms occurring constantly. He was not receiving any treatment and had never been hospitalized for the condition. The examiner opined that a diagnosis of gastroesophageal reflux disease was not possible there was no upper GI available; however, the Veteran's hiatal hernia condition did not cause significant anemia and there were no findings of malnutrition.

VA treatment records from August 2014 show that the Veteran received an upper GI endoscopy. The abdominal examination was normal. The assessment was GERD with hiatal hernia. The examiner noted that the Veteran had run out of his PPI and had recurrent heartburn as a result. He stated "we will have him restart omeprazole at 20mg - if frequent breakthrough symptoms persist he will required 40 mg bid." There were no findings on examination that would explain the Veteran's atypical chest pains. The examiner opined that the pain was likely related to musculoskeletal and/or anxiety issues. 

August 2014 VA treatment records indicate that the Veteran had a distal esophagus biopsy. Junction mucosa with chronic inflammation and focal pancreatic metaplasia was noted. There was no evidence of Barrett's metaplasia/neoplasia.
At his September 2014 Board hearing, the Veteran reported that he took omeprazole for his GERD but was not on a prescribed modified diet. He reported experiencing heartburn approximately three to four times a week. If he missed his medication, he would experience heartburn "pretty much all day." During a flare-up, the Veteran's chest will burn, he burps up stomach acid, and sometimes regurgitates if he doesn't "lay on my side" while sleeping. He reported having issues with swallowing which had progressively gotten worse since service. He also reported having arm pain. He stated that even with the use of his medication, he regurgitates approximately three times a week. He reported once seeing blood in his vomit. He stated "my right arm will get numb from time to time. I don't know if that's associated with [the GERD]."

The Veteran was afforded a VA examination for his GERD in September 2015. On examination, the Veteran reported symptoms of sore throat, chest pains (substernal nonexertional chest pressure), ear pain, lower jaw pain, occasionally burping up acid, occasional bloating, recent 10 pound weight loss (has been trying to lose weight off and on), as well as bilateral shoulder and arm pain. He denied nausea, vomiting, dysphagia, hematemesis, melena, anemia, and early satiety. He stated that his chest pain, throat pain, and food sensitivities were new since 2009. The examiner noted that the Veteran experienced reflux, regurgitation, pain (substernal, arm, shoulder) and sleep disturbance caused by his esophageal reflux. The Veteran did not have esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus. The examiner concluded that the "Veteran's available records and the Veteran himself report subjective complaints of increased esophageal reflux severity but this is not supported by his medical treatment records in the military or VA care. Most likely the Veteran's subjective complaint of worsening reflux may be contributed from his comorbid psychiatric condition."

As set forth above, a rating in excess of 10 percent would be warranted under DC 7346 for the Veteran's GERD if such resulted in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation that was accompanied by substernal or arm or shoulder pain and was productive of considerable impairment of health. 

The Board finds that the objective medical evidence does not support assignment of a rating for GERD in excess of 10 percent for GERD at any pertinent point during the duration of the claim. The record shows that the Veteran has experienced pyrosis and regurgitation. However, he denied dysphagia. Although the Veteran did state that he experienced bilateral shoulder and arm pain, there is no indication that his GERD was productive of considerable impairment of health. Indeed, the September 2015 VA examiner found that the record did not support the Veteran's subjective complaints of increased esophageal reflux severity and his complaints of worsening are related to his comorbid psychiatric condition. On VA examination, the Veteran denied anemia and there were no findings of malnutrition. Further, the examiner noted that the Veteran's GERD does not affect his work performance. The only limitation his disability imposes on his work is that he must take his medication and avoid spicy foods. Moreover, the examiner noted that the Veteran's body weight had not been impacted by his GERD as the Veteran had been trying to lose weight off and on. 

In evaluating the disability under consideration, the Board has certainly considered the Veteran's assertions of record. However, the lay assertions made in support of his claim for a higher rating is not entitled to more weight than the objective findings, which have been rendered by a trained medical professional in this case. The Board finds it highly probative that the examiner considered the Veteran's lay statements and offered an opinion regarding the Veteran's claimed increase in severity of his GERD. Specifically, the examiner stated that while the Veteran believes his GERD has increased in severity, this most likely was related to his comorbid psychiatric condition. Indeed, this is supported by August 2014 GI examination report in which the examiner found that there were no findings on examination that would explain the Veteran's atypical chest pains. The examiner then opined that the Veteran's pain was likely related to musculoskeletal and/or anxiety issues; thereby suggesting that while the Veteran sincerely believes his GERD has worsened, his symptoms are related to other disabilities.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, and that the claim for increased rating must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher or additional schedular rating at any pertinent point. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

A rating in excess of 10 percent for GERD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


